Citation Nr: 0007625	
Decision Date: 03/21/00    Archive Date: 03/28/00

DOCKET NO.  96-12 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. A. Wasik, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1964 to 
September 1967 and from February 1970 to October 1974.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a June 1995 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO).  The RO denied 
service connection for PTSD and for Steven's-Johnson syndrome 
due to exposure to Agent Orange.  The RO also deferred 
adjudication of a claim of entitlement to a nonservice-
connected pension.  The veteran perfected an appeal with the 
denial of service connection for PTSD.  

The issue on appeal was originally before the Board in August 
1997 when it was remanded to the RO for additional 
evidentiary development and adjudicative actions.  

In November 1999 the RO affirmed the previous denial of 
entitlement to service connection for PTSD.

The case has been returned to the Board for further appellate 
review.


FINDINGS OF FACT

1.  The record does not establish that the veteran engaged in 
combat in service.  

2.  There is no competent evidence of stressor corroboration 
to support a diagnosis of PTSD resulting from military 
service.

3.  The medical evidence does not establish a diagnosis of 
PTSD based on a verified stressor.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1154(b), 5107(b) (West 1991);  
38 C.F.R. §§ 3.303, 3.304(f) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Review of the service medical records reveals there were no 
complaints of, diagnosis of or treatment for any mental 
disorders.  No pertinent abnormalities were noted on the 
report of the exit examination dated in September 1974.  

Review of the service personnel records reveals the veteran 
served in Republic of Vietnam from July 1970 to April 1971.  
His principal duty was cook.  He was in receipt of the 
Vietnam Campaign Medal and the Vietnam Service Medal with one 
Bronze Star.  He was also awarded the Vietnamese Cross of 
Gallantry with Palm.  He did not receive any awards or 
decorations indicative of participation in combat.  

The report of a March 1975 VA examination included a 
diagnosis of no neuropsychiatric disease.  It was noted on 
the examination report that the examiner could not find any 
evidence of a psychiatric disorder.  

Private treatment records from the Guadalupe Medical Center 
have been associated with the claims file.  The records 
reveal the veteran was hospitalized in September 1991 with a 
pertinent Axis I diagnosis of chronic delayed PTSD.  The only 
stressor reported was that the veteran was a Vietnam combat 
veteran.  He was hospitalized again in July 1993, again with 
a pertinent Axis 1 diagnosis of chronic delayed PTSD.  The 
only stressor noted was Vietnam combat experience.  

The veteran submitted a stressor statement in November 1993.  
He wrote that in September or October of 1970 while stationed 
at the 1st Team Academy in Bien Hoa he witnessed a soldier 
toss a grenade into a line of other soldiers who were lined 
up to buy beer.  The veteran reported the soldier threw the 
grenade because another soldier cut in line.  The veteran 
reported he was not hurt in the explosion but he did attempt 
to help a new recruit whose right leg and testicle were blown 
off by the blast.  He reported he did not know if the soldier 
lived or died.  He wrote that in July or August of 1970, he 
witnessed a helicopter gunship, that was taking part in a 
demonstration, crash and explode.  He reported that another 
stressful incident he remembered was while visiting a friend 
who worked in a morgue, a body bag fell open and the veteran 
alleged he witnessed a dead soldier without a face.  

The veteran was hospitalized at a VA facility in November 
1993.  The pertinent Axis I diagnoses were dysthymia and 
organic mental disorder secondary to alcohol dependence.  The 
veteran reported he was troubled by nightmares and intrusive 
thoughts of Vietnam.  Past psychiatric history was noted to 
be positive for PTSD.  

A VA PTSD examination was conducted in November 1993.  The 
veteran reported he was a cook at the First Team Academy 
while in Vietnam.  He alleged he witnessed one soldier kill 
another with a hand grenade because the one soldier cut in 
front of line of the other.  The soldier had both his legs 
blown off.  The veteran reported he attempted to help the 
soldier whose legs had been blown off.  The wounded soldier 
died.  The veteran reported other stressful incidents he 
observed including children who were suffocated and burned in 
Vietnam.  The pertinent Axis I diagnoses were chronic delayed 
mild PTSD, organic brain disturbance, dementia of an unknown 
cause and also severe recurrent depressive disorder.  

Records from the Social Security Administration reveal the 
veteran was determined to be impaired as a result of Stevens-
Johnson syndrome, a visual impairment, arthritis, generalized 
pulmonary emphysema, alcohol abuse and addiction, organic 
brain disturbance, recurrent depression and PTSD.  




A VA PTSD examination was conducted in September 1995.  The 
veteran reported he had served in Vietnam from 1971 to 1972.  
He reported that the most stressful event he witnessed while 
in Vietnam was when one soldier threw a grenade at another 
soldier because the soldier cut in line.  The grenade blew 
the man's leg off.  The veteran reported he attempted to 
provide first aid to the wounded soldier.  The pertinent Axis 
I diagnosis was PTSD.  

The transcript of a June 1996 local RO hearing is of record.  
The veteran testified that he was present when one soldier 
injured another with a grenade.  He reported he attempted to 
render first aid to the man whose leg was blown off.  He 
testified that he did not know the name of the soldier he 
attempted to help.  He remembered the attack occurred at the 
First Team Academy located outside of Bien Hoa towards the 
end of his tour of duty during the monsoon season.  He 
reported he observed a helicopter gunship crash sometime in 
July or around August 16, 1970 at Bien Hoa.  

The veteran testified he observed a truck which was being 
loaded with body bags when one of the bags opened and the 
veteran viewed the contents.  He did not know when that 
occurred.  He testified that one time he was caught outside 
his perimeter wire smoking dope when a rocket landed close 
by.  He alleged that he has scars on his back from that 
incident.  He testified that he did not report the incident 
because he was where he was not supposed to be when the 
rocket exploded.  

VA outpatient treatment records have been associated with the 
claims file.  The records include impressions of dysthymia, 
depression, and generalized anxiety disorder.  Rule out PTSD 
was the assessment made in November 1993.  PTSD was included 
as an assessment in April 1994.  No stressors were reported.  

In October 1999, the United States Armed Services Center for 
Research of Unit Records (USASCRUR) responded to the RO's 
request for verification of the veteran's claimed stressors.  

The USASCRUR was able to verify that the First Team Academy 
was located at Bien Hoa but they were unable to verify any of 
the veteran's claimed stressors.  The USASCRUR noted that 
Morning Reports which could be used to verify daily personnel 
actions were obtainable from the National Personnel Records 
Center.  The USASCRUR closed its correspondence by noting 
that in order to conduct meaningful research the veteran must 
provide the who, what, where and when of each stressor.  

Criteria

Generally, for service connection to be granted, it is 
required that the evidence establish that a particular injury 
or disease resulting in chronic disability was incurred in 
service, or, if pre-existing service, was aggravated therein.  
38 U.S.C.A. § 1110, 38 C.F.R. § 3.303.  

When a disability is not initially manifested during service 
or within an applicable presumptive period, "direct" service 
connection may nevertheless be established by evidence 
demonstrating the disability was in fact incurred or 
aggravated during the veteran's service.  See 38 U.S.C.A. § 
1113(b) (West 1991 & Supp. 1999); 38 C.F.R. § 3.303(d).

Adjudication of a well-grounded claim of service connection 
for PTSD requires the evaluation of the evidence in light of 
the places, types, and circumstances of service, as evidenced 
by service records, the official history of each organization 
in which the veteran served, the veteran's military records, 
and all pertinent medical and lay evidence.  38 U.S.C.A. 
§ 1154(a).  

Under the provisions for direct service connection for PTSD, 
60 Fed. Reg. 32807-32808 (1999) (codified at 38 C.F.R. 
§ 3.304(f)), service connection for PTSD requires medical 
evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125 (diagnosis of mental disorder); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  


If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
this combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 394 (1996).  

The VA regulation was changed in June 1999 to conform to the 
Court's determination in Cohen v. Brown, 10 Vet. App. 128 
(1997).  As the Cohen determination was in effect when the RO 
reviewed this case, the Board finds no prejudice to the 
veteran in proceeding with this case at this time.  See 
Bernard v. Brown,  4 Vet. App. 384 (1993).

The award of service connection for PTSD, therefore, requires 
the presence of three elements:  (1) a medical diagnosis of 
PTSD diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125; (2) credible supporting evidence that the claimed 
in-service stressor actually occurred; and, (3) medical 
evidence of a link between current symptomatology and the 
specified claimed in-service stressor.

The claims file contains diagnoses of PTSD as evidenced by 
the reports of the VA PTSD examinations and the private 
treatment records from Guadalupe Medical Center.  The 
reported stressors included in these records were alleged to 
have occurred during the veteran's tour of duty while 
stationed in Vietnam.  

The Board finds that the health care professionals who 
promulgated the diagnoses of PTSD have linked the disorder to 
events the veteran reportedly experienced while on active 
duty in Vietnam.  Thus, the Board finds the record 
establishes the first and third elements set out above.  
38 C.F.R. § 3.304(f).


Therefore, the claim for service connection for PTSD in this 
appeal must be decided based upon the question of whether the 
in-service stressor(s) reported by the veteran and relied 
upon by the competent medical professionals diagnosing PTSD 
occurred, as substantiated by competent corroborating 
evidence.  That question involves both consideration of the 
facts as presented and the credibility of the evidence 
contained in the instant record.  

The Court has held that, "[i]t is the duty of the BVA as the 
fact finder to determine credibility of the testimony and 
other lay evidence."  Culver v. Derwinski, 3 Vet. App. 292, 
297 (1992).

The Court in Zarycki v. Brown, 6 Vet. App. 91 (1993), set 
forth the foundation for the framework now established by the 
case law for establishing the presence of a recognizable 
stressor, which is the essential prerequisite to support the 
diagnosis of PTSD.  

The Court noted that the evidence necessary to establish the 
existence of the recognizable stressor during service will 
vary depending on whether or not the veteran was "engaged in 
combat with the enemy" under 38 U.S.C.A. § 1154(b) (West 
1991) and 38 C.F.R. § 3.304 (1999), as determined through 
recognized military citations or other service department 
evidence.  

In other words, a veteran's bare assertions that he "engaged 
in combat with the enemy" are not sufficient, by themselves, 
to establish this fact.  If the determination of combat 
status is affirmative, then (and only then), a second step 
requires that the veteran's lay testimony regarding claimed 
stressors must be accepted as conclusive as to their actual 
occurrence and no further development or corroborative 
evidence will be required, provided that the veteran's 
testimony is found to be "satisfactory," e.g., credible, and 
"consistent with the circumstances, conditions, or hardships 
of such service."  Zarycki at 98 (emphasis added).

The Court, in Moreau v. Brown, 9 Vet. App. 389 (1996), citing 
the MANUAL M21-1 Part VA,  7.46.c (Oct. 11, 1995) held that 
"credible supporting evidence" of a non-combat stressor 
"may be obtained from" service records or "other sources."  

The Court further held that while the MANUAL M21-1 provisions 
did not expressly state whether the veteran's testimony 
standing alone could constitute credible evidence of the 
actual occurrence of a non-combat stressor, the Court's 
holding in Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996), 
established, as a matter of law, that "if the claimed 
stressor is not combat-related, [the] appellant's lay 
testimony regarding the in-service stressors is insufficient 
to establish the occurrence of the stressor."  

Further, the Court held in Moreau, the fact that a medical 
opinion was provided relating PTSD to events the veteran 
described in service could not constitute "credible 
supporting evidence" of the existence of the claimed non-
combat stressor.  Id.

In Cohen v. Brown, 10 Vet. App. 128 (1997), the Court noted 
that VA had adopted a final rule in October 1996, effective 
November 7, 1996, revising 38 C.F.R. §§ 4.125 and 4.126 
(1996).  The effect of these revisions was to change the 
diagnostic criteria for mental disorders from the Diagnostic 
and Statistical Manual for Mental Disorders (DSM), third 
edition and the third edition, revised, to the fourth edition 
(DSM-IV).  The Court found that DSM-IV altered the criteria 
for assessing the adequacy of the stressor from an objective 
to a subjective basis.  

The Court further found that where there was "undisputed, 
unequivocal" diagnoses of PTSD of record, and the Board did 
not make a finding that the reports were incomplete, the 
adequacy of the stressor had to be presumed as a matter of 
law.  (The concurring opinion goes further and states that 
the case also holds that where there is an "unequivocal" 
diagnosis of PTSD, the adequacy of the symptoms to support 
the diagnosis, as well as the sufficiency of the stressor, 
are presumed.  Id. at 153).  



In West v. Brown, 7 Vet. App. 70 (1994), the Court held that 
the sufficiency of the stressor is a medical determination, 
and therefore adjudicators may not render a determination on 
this point in the absence of independent medical evidence.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1999).

Analysis

The Board must initially address the question of whether the 
claimant has presented evidence of a well grounded claim.  
38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  

The evidence, in brief, shows that the veteran served in 
Vietnam during active duty, that he reported he was exposed 
to stressors during such service, and that PTSD has been 
diagnosed by VA and private medical professionals based on 
the reported stressors.  

In view of these findings, the Board has concluded that the 
veteran's claim is not implausible; therefore, the Board must 
determine if VA has a further obligation to assist him, more 
than it already has, in the development of the claim.

The veteran has not identified any additional, relevant 
evidence that has not been requested or obtained.  The Board 
thus finds that all relevant evidence necessary for an 
equitable disposition of the appeal has been obtained to the 
extent possible, and no further assistance is required to 
comply with the duty to assist mandated by 
38 U.S.C.A. § 5107.  

The Board finds that, upon review of the relevant criteria 
and case law, it is clear that the question of the existence 
and character of an event claimed as a recognizable stressor 
is a matter solely within the province of adjudicatory 
personnel.  That is the issue addressed herein.  

The Board, insofar as it finds below that there is no 
recognizable stressor, does not reach questions of whether 
the events claimed by the veteran were sufficient to 
constitute a stressor for the purpose of causing PTSD, or 
whether the remaining elements required to support the 
diagnosis of PTSD have been met, both matters that require 
competent medical opinions and expertise.

In the instant case, the Board concludes that the veteran did 
not engage in combat with the enemy and is thus not entitled 
to the presumptions under 38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(f).  His principal duty was listed as cook.  He did 
not receive any awards or decorations denoting participation 
in combat.  The veteran's representative has alleged that his 
receipt of the Vietnamese Cross of Gallantry with Palm should 
be sufficient to demonstrate participation in combat.  

The Board however, notes the decoration was a unit award and 
does not indicate the veteran himself actually participated 
in combat.  See, e.g., Thigpen v. West, No. 97-1492 (Vet. 
App. Oct. 26, 1998) (nonprecedential per curiam order), to 
the effect that the Republic of Vietnam Gallantry Cross Unit 
Citation Badge is probative, at most, of unit, not 
individual, participation in combat.  This fact is reinforced 
when the veteran's stressors are examined.  With the 
exception of being subjected to a rocket round while outside 
of his perimeter, all the veteran's stressors, while 
involving servicemen, are non-combat related.  


Review of the claims file discloses the veteran reported, at 
various times, the following stressors: in September or 
October of 1970 or at the end of his tour in Vietnam (April 
1971) he witnessed one soldier injure another soldier with a 
grenade.  The veteran reported that the grenade either 
severed the man's right leg and testicle, severed both legs 
or one leg.  The veteran provided conflicting accounts as to 
whether this man lived or died.  He reported that in July or 
August of 1970 while observing a firepower demonstration he 
witnessed a helicopter gunship crash.  

The veteran reported that while visiting a friend who worked 
in a morgue he observed a body bag fall open revealing a 
soldier without a face.  He reported he observed children 
being suffocated and burned while he was in Vietnam.  He 
reported one time while he was illegally outside of his 
perimeter smoking dope he was wounded in the back by a rocket 
but did not report the incident due to his location when it 
happened.  All of these incidents were reported by the 
veteran as occurring at the First Team Academy located in 
Bien Hoa.  He did not provide any names, unit designations or 
other identifying information.  

The Board finds that the veteran did not provide information 
sufficient to attempt to verify the claimed in-service 
stressors.  The Board notes that the veteran has not provided 
sufficient names, places, dates or unit designations by which 
further verification could be attempted.  

The Board notes the veteran's representative has alleged that 
VA has failed in its duty to assist the veteran by not 
obtaining the Morning Reports for the veteran's unit.  The 
Board finds such a claim to be without merit.  As indicated 
above, the veteran was unable to provide a single name of any 
of the participants in the in-service stressors.  As the 
USASCRUR noted, morning reports could be used to verify daily 
personnel actions.  However, a search of such records would 
be useless without knowing the name of the individuals 
involved.  





The Board finds that the veteran's claim of entitlement to 
service connection for PTSD must be denied as none of the 
veteran's claimed stressors have been corroborated by 
credible supporting evidence and the veteran has not provided 
additional information sufficient to submit to the USASCRUR 
for another attempt at verification.  

The Court has held that asking a veteran to provide the 
underlying facts, i.e., the names of individuals involved, 
the dates, and the places where the claimed events occurred, 
does not constitute an impossible or onerous task.  Wood v. 
Derwinski, 1 Vet. App. 190 (1991).

A review of the available evidence in the claims file reveals 
no supporting lay statements from the veteran's fellow unit 
members or others who may have witnessed or participated in 
the alleged events.  In short, the sole supporting evidence 
that the alleged stressful events occurred are the veteran's 
own statements and notation of such experiences as recorded 
by medical professionals in connection with treatment and 
evaluation.  

A non-combat veteran's lay testimony regarding in-service 
stressors is insufficient to establish the occurrence of the 
stressor and must be corroborated by credible supporting 
evidence that the claimed stressors actually occurred.  Cohen 
v. Brown, supra at 20 (citing Doran v. Brown, 6 Vet. App. 
283, 289 (1994)).  

The Board also notes that credible supporting evidence of the 
actual occurrence of an in-service stressor cannot consist 
solely of after-the-fact medical nexus evidence.  See Moreau 
v. Brown, 9 Vet. App. 389, 396.  



The evidentiary record in this case clearly shows that a 
diagnosis of PTSD has not been substantiated, and there is no 
evidence that the veteran served in combat.  Therefore, the 
pertinent governing criteria do not provide a basis upon 
which to predicate a grant of entitlement to service 
connection.

Without credible supporting evidence that the claimed in-
service stressors actually occurred, the diagnosis of PTSD 
opined to be causally related to the claimed stressful in-
service events, is not supportable.  

The diagnosis of PTSD was based upon interviews with the 
veteran and on a history of stressors as related by him.  The 
Board is not bound to accept medical opinions which are based 
on history supplied by the veteran where that history is 
unsupported or based on inaccurate factual premises.  See 
Black v. Brown, 5 Vet. App. 177 (1993); Swann v. Brown, 5 
Vet. App. 229 (1993); Reonal v. Brown, 5 Vet. App. 458 
(1993); Guimond v. Brown, 6 Vet. App. 69 (1993).  

Moreover, the Board is not required to accept a physician's 
diagnosis "[j]ust because a physician or other health care 
professional accepted the appellant's description of his 
[wartime] experiences as credible and diagnosed the appellant 
as suffering from PTSD."  West v. Brown, 7 Vet. App. 70, 77 
(1994) quoting Wilson v. Derwinski, 2 Vet. App. 614, 618 
(1992).

In conclusion, the Board has determined that there is no 
credible supporting evidence that any of the claimed in-
service stressors actually occurred.  See West v. Brown, 
7 Vet. App. 70, 79-80 (1994).  Thus, there is no diagnosis of 
PTSD shown to be related to recognized military stressors.  

In light of the above, there is not an approximate balance of 
positive and negative evidence to which the benefit-of-the-
doubt standard applies; the preponderance of the evidence is 
against the claim of service connection for PTSD and the 
veteran's appeal is denied.  38 C.F.R. § 3.304(f).


ORDER

Entitlement to service connection for PTSD is denied.



		
	RONALD R. BOSCH 
	Member, Board of Veterans' Appeals



 

